UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-7142


RICKEY ESQUIVEL,

                Plaintiff - Appellant,

          v.

DR. GULERIA; NURSE HANS, R.N.; L.P.N. HUNTER; A. ROWE,
L.P.N.; SANDERS, R.N.; R.N. PUCKETT; R.N. BAILEY; MISS
CLARK,

                Defendants - Appellees,

          and

DR. HINDS,

                Defendant.

Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-ct-03132-BO)


Submitted:   February 9, 2012              Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rickey Esquivel, Appellant Pro Se. Oliver Gray Wheeler, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ricky    Esquivel      appeals      the    district    court’s     order

dismissing    without     prejudice      his     42    U.S.C.    § 1983     (2006)

complaint for failure to prosecute.             We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons stated by the district court.                 Esquivel v. Guleria, No.

5:09-ct-03132-BO (E.D.N.C. July 21, 2011).                     We dispense with

oral   argument    because      the    facts    and    legal    contentions    are

adequately    presented    in    the    materials      before    the   court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2